              Case 2:21-cv-00386-TSZ Document 1-2 Filed 03/19/21 Page 1 of 6



 1
                                                    FILED
                                           2021 MAR 10 11:16 AM
 2                                             KING COUNTY
                                          SUPERIOR COURT CLERK
 3                                                E-FILED
                                          CASE #: 21-2-03165-6 SEA
 4

 5

 6

 7

 8                  IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
                                  IN AND FOR KING COUNTY
 9
     AMY BIEKER, an individual                            No.
10
                             Plaintiff,
11                                                         COMPLAINT
              vs.
12
     GEICO ADVANTAGE INSURANCE
13   COMPANY, a foreign insurer,

14                           Defendant.

15

16            Plaintiff Amy Bieker, through counsel Washington Law Group, for his

17   Complaint states and alleges as follows:

18                                              PARTIES

19   1.       Plaintiff is an individual residing within Washington State.

20   2.       Upon information and belief, Defendant Geico Advantage Insurance Company

21   (“Geico”) is a foreign insurance carrier doing business within King County, Washington

22   State.

23

24
     COMPLAINT - 1
25
                                                                                        P. O. Box 1180
                                                                                   Mercer Island, WA 98040
26                                                                           (206) 687-7194  (206) 400-1643 FAX
             Case 2:21-cv-00386-TSZ Document 1-2 Filed 03/19/21 Page 2 of 6



 1                                   JURISDICTION AND VENUE

 2   3.      The matter in controversy exceeds Fifty Thousand Dollars ($100,000), exclusive of

 3   interest, costs, and attorney fees.

 4   4.      The matter in controversy stems from a breach of an insurance contract which

 5   provided coverage for a risk principally located in Washington State.

 6   5.      This Court has original jurisdiction and should hear this case.

 7   6.      At all relevant times herein, Defendant Geico solicited business, transacted insurance

 8   business, and/or had an office for the transaction of insurance business, within King County,

 9   Washington.

10   7.      Pursuant to Washington law, Defendant Geico is considered a resident of King County

11   Washington.

12   8.      Venue is proper in King County, Washington.

13                         ALLEGATIONS COMMON TO ALL CLAIMS

14   9.      At all relevant times, Defendant Geico insured Plaintiff Bieker under a policy of

15   automobile insurance which included uninsured motorist coverage.
16   10.     Bieker fully paid all required insurance premiums and complied with all other
17   conditions and requirements of the Geico policy.
18   11.     On October 10, 2020, Plaintiff Bieker’s vehicle was hit.
19   12.     The at fault driver was unisured.
20   13.     The collision was unavoidable by Plaintiff Bieker.
21   14.     The accident caused Plaintiff Bieker personal injuries.
22   15.     The accident was the proximate result of the at fault driver’s failure to exercise
23   reasonable care in the operation of her vehicle.
24
     COMPLAINT - 2
25
                                                                                      P. O. Box 1180
                                                                                 Mercer Island, WA 98040
26                                                                         (206) 687-7194  (206) 400-1643 FAX
             Case 2:21-cv-00386-TSZ Document 1-2 Filed 03/19/21 Page 3 of 6



 1   16.    No other party or entity was negligent in connection with the accident.

 2   17.    Plaintiff Bieker incurred medical expenses and other damages as a direct and

 3   proximate result of the accident.

 4   18.    Pursuant to the terms and conditions of Defendant Geico’s personal injury protection

 5   and underinsured motorist coverages, Bieker executed forms and documents enabling Geico

 6   to investigate the nature and extent of his injuries and damages.

 7   19.    Upon information and belief, Defendant Geico performed a superficial investigation of

 8   Plaintiff Bieker’s claims in violation of Washington law. Geico failed and refused to offer a

 9   reasonable amount in settlement of Bieker’s claims. Geico’s failure to make any good-faith

10   effort to settle Bieker’s claims within her policy limits constituted a breach of its duties of

11   good faith and fair dealing and an unreasonable refusal to pay benefits.

12                            COUNT I - BREACH OF RCW § 48.30.015

13   20.    Plaintiff Bieker restates and incorporates by reference the allegations contained in

14   paragraphs 1 - 19 above as if fully set forth herein.

15   21.    Defendant Geico owed a statutory and common law duty to act in good faith and with
16   reasonable and ordinary care toward Bieker.
17   22.    Defendant Geico breached its duty to act in good faith and with reasonable and
18   ordinary care.
19   23.    Pursuant to RCW § 48.30.015, Bieker is entitled to entry of findings that Geico acted
20   unreasonably in refusing to tender payment of benefits, along with an award of three times her
21   actual damages, and an award of reasonable attorney’s fees, to include actual and statutory
22   litigation costs, including expert witness fees.
23

24
     COMPLAINT - 3
25
                                                                                       P. O. Box 1180
                                                                                  Mercer Island, WA 98040
26                                                                          (206) 687-7194  (206) 400-1643 FAX
             Case 2:21-cv-00386-TSZ Document 1-2 Filed 03/19/21 Page 4 of 6



 1                           COUNT II - BREACH OF FIDUCIARY DUTY

 2   24.    Plaintiff Bieker restates and incorporates by reference the allegations contained in

 3   paragraphs 1 - 23 above as if fully set forth herein.

 4   25.    Defendant Geico owed a fiduciary or quasi-fiduciary duty and enhanced obligation of

 5   fairness to Bieker.

 6   26.    Defendant Geico breached its fiduciary duty or quasi-fiduciary duty and enhanced

 7   obligation of fairness to Bieker.

 8   27.    As a result of Defendant Geico’s breach, Bieker sustained severe damages, including,

 9   but not limited to, past and future medical expenses, past and future pain and suffering, past

10   and future loss of enjoyment of life, and other past and future economic and non-economic

11   damages.

12                         COUNT III - BREACH OF REGULATORY DUTIES

13   28.    Plaintiff Bieker restates and incorporates by reference the allegations contained in

14   paragraphs 1 - 27 above as if fully set forth herein.

15   29.    Defendant Geico had a duty to comply with the provisions of the Unfair Settlement
16   Practices Act as set forth in WAC 284-30, et seq., and other statutes and regulations.
17   30.    Defendant Geico breached its duties as set forth in WAC 284-30, et seq., and other
18   statutes and regulations.
19   31.    As a result of Defendant Geico’s breach, Bieker sustained severe damages, including,
20   but not limited to, past and future medical expenses, past and future pain and suffering, past
21   and future loss of enjoyment of life, and other past and future economic and non-economic
22   damages.
23

24
     COMPLAINT - 4
25
                                                                                     P. O. Box 1180
                                                                                Mercer Island, WA 98040
26                                                                        (206) 687-7194  (206) 400-1643 FAX
             Case 2:21-cv-00386-TSZ Document 1-2 Filed 03/19/21 Page 5 of 6



 1                 COUNT IV - BREACH OF CONSUMER PROTECTION ACT

 2   32.     Plaintiff Bieker restates and incorporates by reference the allegations contained in

 3   paragraphs 1 - 31 above as if fully set forth herein.

 4   33.     Defendant Geico had a duty to comply with the provisions of the Consumer Protection

 5   Act (CPA), RCW Chapter § 19.86.

 6   34.     Defendant Geico breached its duties as set forth in the provisions of the Consumer

 7   Protection Act (CPA), RCW Chapter § 19.86.

 8   35.     As a result of Defendant Geico’s breach, Bieker sustained severe damages, including,

 9   but not limited to, past and future medical expenses, past and future pain and suffering, past

10   and future loss of enjoyment of life, and other past and future economic and non-economic

11   damages.

12   36.     Defendant’s CPA violations entitle Bieker to recover treble damages, reasonable

13   attorney’s fees, costs of suit, injunctive relief, and other relief as permitted by statute.

14

15                      COUNT V -ACTION FOR DECLARATORY RELIEF
16   37.     Plaintiff Bieker restates and incorporates by reference the allegations contained in
17   paragraphs 1 - 36 above as if fully set forth herein.
18   38.     The contract of insurance issued by Defendant Geico provides coverage to Bieker for
19   the claims asserted herein.
20   39.     Pursuant to RCW § 7.24.020, Bieker is entitled to a declaratory judgment establishing
21   his right to coverage under the terms of the Geico policy.
22

23

24
     COMPLAINT - 5
25
                                                                                         P. O. Box 1180
                                                                                    Mercer Island, WA 98040
26                                                                            (206) 687-7194  (206) 400-1643 FAX
             Case 2:21-cv-00386-TSZ Document 1-2 Filed 03/19/21 Page 6 of 6



 1   WHEREFORE, Plaintiff Bieker prays for the following relief:

 2   1.      For general, special, economic, and non-economic damages, in an amount to be

 3   proven at trial;

 4   2.      For punitive damages to the extent allowed by law;

 5   3.      For a declaration of rights as set forth herein;

 6   4.      For reimbursement for all costs, expenses, or attorney fees associated with, or incurred

 7   in, litigating the claims described herein, including but not limited to actual expenses and

 8   expert witness fees;

 9   5.      For trebling of the actual damages sustained as well as attorney’s fees, expenses, and

10   costs; and

11   6.      For such other and further relief as the Court deems just and equitable.

12           DATED this March 10, 2021.

13                                                  WASHINGTON LAW GROUP

14                                                  _s/Jaime Michael Olander___________
                                                    By: Jaime Micheal Olander
15                                                  WSBA No. 25129
                                                    P. O. Box 1180
16                                                  Mercer Island, WA 98040
                                                    E-mail jaime@walawgroup.com
17

18

19

20

21

22

23

24
     COMPLAINT - 6
25
                                                                                     P. O. Box 1180
                                                                                Mercer Island, WA 98040
26                                                                        (206) 687-7194  (206) 400-1643 FAX
